DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to disclose or render obvious a control system for a movable body configured to move by utilizing a motor torque generated by a drive motor having the combination features recited in the claim and particularly “wherein, during a magnetization control in which the magnetic force of the variable-magnetic-force magnet is reduced by the magnetization controlling module, the controller operates the at least one powertrain component to suppress a decrease in a moving force applied to the movable body due to a decrease in the motor torque”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner finds:
The closest prior art reference is Maekawa et al. US 6,886,652. Maekawa discloses a torque distribution control device having an Electronic Control Unit (ECU) 18 configured to prevent from applying an excess current to an electromagnetic coil of the clutch 16 in order to reduce heat from generating to raise its temperature when the engine torque is small therefore providing a precise in controlling the torque distribution to the driving wheels from the engine 10 but does not disclose the particular features as required by claim 1. 
Like application 17/153,365 issued as 11,105,382 [‘382] with same inventive entities discloses and claims same structure but different control.  See ‘382 last two lines concerning increase in force and torque whereas instant app claim 1 last two lines concerns decrease in force and torque.  Further, ‘382 claim 5 distinctly claims embodied structure of “brake” whereas instant application does not.
Itaska et al US 2021/0036641; Radford et al US 2020/0328632; Nappo et al US 2015/0158502; Maekawa et al US 2010/0090640 teach variable magnetic flux electric motors with low coercivity but in different technological applications such as washing machines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747